DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9 and 18-20 are objected to because of the following informalities:  	
Regarding claim 1, Examiner notes that the phrase ‘…relative to the axis…’ as found in line 5 should be changed to read --…relative to the center axis…-- in order to obviate any antecedent basis issues.
Claims 2-9 are objected to for the reasons listed above in aforementioned independent claim 1.
Regarding claim 7, Examiner notes that the phrase ‘…the center surface…’ as found in line 2 should be changed to read --..the center axis…-- in order to obviate any antecedent basis issues.
Regarding claim 18, Examiner notes that the phrase ‘…relative to the axis…’ as found in line 10 should be changed to read --…relative to the center axis…-- in order to obviate any antecedent basis issues.  
Claims 19-20 are objected to for the reasons listed above in aforementioned independent claim 1.
In order to further prosecution, Examiner will examine the claims in light of the aforementioned changes
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11093052. Please see chart below for claim correspondence.





17/369689(instant application)
USPN11093052


1
1


2
 


3
3


4
1


5
6


6
8


7
9


8
7


9
5


10
10


11
11


12
12


13
13


14
10


15
14


16
15


17
16


18
18


19
19


20
 







Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims as shown above all recite similar features.  Please see limitation correspondence chart below.  





17/369689(instant application)
USPN11093052


1. A directional control pad, the control pad comprising: a body having a center axis tiltable around a pivot point;
1. A directional control pad, the control pad comprising: a body;


and a plurality of a cardinal surfaces on a top side of the body and oriented at an angle to the center axis, 
a center surface on a top side of the body; a plurality of a cardinal surfaces on the top side of the body and oriented at an angle to the center surface,


wherein a first cardinal surface is oriented at a different angle relative to the axis than a second cardinal surface.
wherein each of the cardinal surfaces connect to the center surface at a discontinuity and a first cardinal surface is oriented at a higher angle relative to the center surface than a second cardinal surface; and a plurality of diagonal surfaces on the top side of the body and oriented at an angle to the center surface, wherein the diagonal surfaces are recessed below the cardinal surfaces.






Claims 3-19 have limitation that correspond in a similar manner.
It would have been obvious to one of ordinary skill in the art to use the claimed features of the reference application/patent to arrive at the instant claims, yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.  It should further be noted that while the claims of the instant application recite the cardinal surfaces in relation to a center axis (vertical axis), the corresponding claims of the patent recite the cardinal plans in relation to a center surface (horizonal axis) which is merely a plane normal to the vertical axis.  
It would have been obvious to recite the various planes of the body in relation to either the horizontal or vertical axis since either axis can be used as a reference point since this would yield predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.
Claims 2 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 (respectively) of U.S. Patent No. 11093052 in view of Kujawski et al. (hereinafter Kujawski – US Doc. No. 20160354685).
Regarding claims 2 and 20, the aforementioned patent discloses all of the limitations of independent claims 1 and 18 as in the double patenting rejection above.  The patent claims do not specifically recite a center surface normal to the center axis.
Kujawski discloses a control pad wherein the body has a center surface that is normal to a central axis (see Figure 7, element 606).
It would have been obvious to combine the limitations recited by the aforementioned patent with controller including a central surface normal to the center axis as disclosed by Kujawski, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kujawski et al. (hereinafter Kujawski – US Doc. No. 20160354685) in view of Guerrero (AU2019100491A4).
Regarding claim 1, Kujawski discloses a directional control pad (Figure 2, element 110), the control pad comprising: a body having a center axis tiltable around a pivot point (as shown in Figure 7 and 8); and a plurality of a cardinal surfaces on a top side of the body and oriented at an angle to the center axis (Figures 7 and 8, elements 608A-D).  Kujawski does not disclose a first cardinal surface is oriented at a different angle relative to the axis than a second cardinal surface.
Guerrero discloses a control pad for a game controller comprising four cardinal planar surfaces  (as shown in Figure 3A) wherein a first cardinal surface is oriented at a different angle relative to the axis than a second cardinal surface (as shown in Figure 3B – note that the left-most cardinal direction pad has an angle far less than that of the right-most cardinal pad with respect to the central axis).
It would have been obvious to combine the directional control pad as disclosed by Kujawski with the directional control pad as disclosed by Guerrero, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 2, the combination of Kujawski and Guerrero disclose all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Kujawski further discloses a center surface normal to the center axis (see Figure 7, element 606).
Regarding claim 3, the combination of Kujawski and Guerrero disclose all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Kujawski further discloses that the cardinal surfaces are each planar (as shown in Figures 7 and 8, elements 608A-D).
Regarding claim 4, the combination of Kujawski and Guerrero disclose all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Guerrero further discloses a plurality of diagonal surfaces on the top side of the body between the cardinal surfaces, wherein the diagonal surfaces are recessed below the cardinal surfaces and wherein the diagonal surfaces are each planar (as shown in Figure 3D – note the planar recesses between the cardinal pads).
Regarding claim 5, the combination of Kujawski and Guerrero disclose all of the limitations of claim 4 as discussed in the claim 4 rejection above.  Guerrero further discloses that the diagonal surfaces are oriented less than 75° from the center axis (as shown in Figure 3C).
Regarding claim 6, the combination of Kujawski and Guerrero disclose all of the limitations of claim 4 as discussed in the claim 4 rejection above.  Guerrero further discloses that a top edge of the direction control pad is defined by the top edges of the cardinal surfaces and the diagonal surfaces and the top edge has a relief between the cardinal surfaces and adjacent diagonal surfaces (as shown in Figure 3D).  Guerrero does not specifically denote the height of the relief.
It would have been obvious to one of ordinary skill in the art to make the relief in any height that might feel comfortable to the user since this would yield predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 8, the combination of Kujawski and Guerrero disclose all of the limitations of claim 4 as discussed in the claim 4 rejection above.  Guerrero further discloses that a first diagonal surface is oriented at a different angle relative to the center axis than a second diagonal surface (as shown in Figure 3C).
Regarding claim 9, the combination of Kujawski and Guerrero disclose all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Kujawski further discloses that the cardinal surfaces are oriented less than 75° from the center axis (see paragraph 0061 – note that the ramp angle is the angle of the diagonal facets 608A-D).
Regarding claim 10, Kujawski discloses an electronic device controller (as shown in Figure 1), the controller comprising: a housing having a face (122) with an opening therein (opening not numbered but it is the location where the directional pad 110 is mounted); and a directional control pad  (110) positioned in the opening and movable relative to the face to receive user inputs (see paragraphs 0035-0037), the directional control pad including: a body having a center axis tiltable around a pivot point (as shown in Figure 7 and 8), a plurality of a cardinal surfaces on a top side of the body and oriented at an angle to the center surface(Figures 7 and 8, elements 608A-D).  Kujawski does not disclose a first cardinal surface is oriented at a different angle relative to the axis than a second cardinal surface.
Guerrero discloses a control pad for a game controller comprising four cardinal planar surfaces  (as shown in Figure 3A) wherein a first cardinal surface is oriented at a different angle relative to the axis than a second cardinal surface (as shown in Figure 3B – note that the left-most cardinal direction pad has an angle far less than that of the right-most cardinal pad with respect to the central axis).
It would have been obvious to combine the directional control pad as disclosed by Kujawski with the directional control pad as disclosed by Guerrero, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 11, the combination of Kujawski and Guerrero disclose all of the limitations of claim 10 as discussed in the claim 10 rejection above.  Guerrero further discloses that the directional control pad is asymmetrical along at least one direction across the top side of the body (as shown in Figure 3B).
Regarding claim 12, the combination of Kujawski and Guerrero disclose all of the limitations of claim 10 as discussed in the claim 10 rejection above.  Guerrero further discloses that face is asymmetrical across the opening relative to the center axis  (as shown in Figure 3B).
Regarding claim 13, the combination of Kujawski and Guerrero disclose all of the limitations of claim 10 as discussed in the claim 10 rejection above.  Guerrero further discloses that at least two cardinal surfaces of the plurality of cardinal surfaces have equal face reliefs between a top edge of the cardinal surfaces and the face (as shown in Figure 3A – note that the two right-most cardinal surfaces appear to have equal reliefs in relation to the top edges and the face).
Regarding claim 14, the combination of Kujawski and Guerrero disclose all of the limitations of claim 10 as discussed in the claim 10 rejection above.  Guerrero further discloses a plurality of diagonal surfaces on the top side of the body and oriented at an angle to the center surface, wherein each of the diagonal surfaces is recessed below the adjacent cardinal surface (as shown in Figure 3A  - note the diagonal surfaces between the cardinal portions of the directional pad).
Regarding claim 15, the combination of Kujawski and Guerrero disclose all of the limitations of claim 14 as discussed in the claim 14 rejection above.  Guerrero further discloses that at least two diagonal surfaces of the plurality of diagonal surfaces have equal face reliefs between a top edge of the diagonal surfaces and the face(as shown in Figure 3A – note that the top-most and the bottom-most diagonal surfaces appear to have equal reliefs in relation to the top edges and the face).
Regarding claim 18, Kujawski discloses an electronic device controller (Figure 1, element 100), the controller comprising: a housing having a face (122) with an opening therein (opening not numbered but it is the location where the directional pad 110 is mounted); a switch positioned in the opening (see Figure 17, elements 128A-D; see also paragraph 0030); and a directional control pad positioned in the opening and movable relative to the face around a pivot point to contact and activate the switch (Figure 1, element 110; see also Figures 17 and 18), the directional control pad including: a body having a center axis tiltable around the pivot point (as shown in Figure 7 and 8), and a plurality of a cardinal surfaces on a top side of the body and oriented at an angle to the center axis(Figures 7 and 8, elements 608A-D).  Kujawski does not disclose a first cardinal surface is oriented at a different angle relative to the axis than a second cardinal surface.
Guerrero discloses a control pad for a game controller comprising four cardinal planar surfaces  (as shown in Figure 3A) wherein a first cardinal surface is oriented at a different angle relative to the axis than a second cardinal surface (as shown in Figure 3B – note that the left-most cardinal direction pad has an angle far less than that of the right-most cardinal pad with respect to the central axis).
It would have been obvious to combine the directional control pad as disclosed by Kujawski with the directional control pad as disclosed by Guerrero, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 20, the combination of Kujawski and Guerrero disclose all of the limitations of claim 18 as discussed in the claim 18 rejection above.  Kujawski further discloses a center surface normal to the center axis (see Figure 7, element 606).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694